DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed April 13th, 2022 has been entered. Claims 12, 14 and 17-22 are pending. Claim 12 has been amended, claims 13 and 15-16 have been canceled by the Applicant. Applicant’s amendments have overcome the 112 rejections.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone  interview with Laurence A. Greenberg on May 23rd, 2022.
The application has been amended as follows:  
Claim 20, line 1, “claim 13” has been changed to -claim 12-.
Claim 20, line 2, “said contact faces” has been changed to -contact faces-.
Claim 21, line 2, “a material based on iron or” has been deleted.
Allowable Subject Matter
Claims 12, 14 and 17-22 are allowed.
Applicant's amendments and arguments filed April 13rd, 2022 were fully considered and are persuasive.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or show, alone or in combination, the claimed make contact system for high-voltage applications, the make contact system comprising a shielding element rotationally symmetrically surrounding at least one of said plate contacts, said shielding element having an electrical conductivity of less than 40 x 10-6 S/m on an iron basis; and plate contacts being spaced apart by a distance of less than 10 mm per 100 kV rated voltage in an opened state of said plate contacts.
The prior art, either alone or in combination cannot reasonably be construed as adequately teaching the above limitations in combination with the remaining claim elements. Specifically, none of the prior art adequately teaches or suggests the specific electrical conductivity on an iron basis and plate contacts spacing rated voltage range.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833